Citation Nr: 0212138	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation for the death of the veteran 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1933 to 
December 1935, and from August 1943 to October 1945.  He was 
a prisoner of war (POW) of the German government from 
September 1944 to May 1945.  He died on March [redacted], 1994.  The 
appellant is his surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2001, it was remanded to the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) for additional development and 
adjudication pursuant to a remand in a June 2000 Memorandum 
Decision of the Court of Appeals for Veterans Claims (Court).  
The case was returned to the Board in July 2002.  

FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the appellant in the 
development of facts pertinent to her claim; all available, 
pertinent evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  VA medical and surgical treatment of the veteran did not 
result in his death.



CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant will be expected to submit the 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
and the Board have notified the veteran of the requirements 
in law to establish entitlement to the benefits which she is 
seeking.  In addition, in an October 2001 letter, the RO 
notified the appellant of the evidence she would have to 
submit to substantiate her claim.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death but also that the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the appellant filed her claim prior to October 1, 1997, the 
only issue before the Board is whether the veteran's death 
was the result of VA treatment. 

In statements submitted to VA and in testimony at a personal 
hearing in September 1995, the appellant has contended that 
"surgical misadventures" in VA's treatment of the veteran's 
non-service connected urinary incontinence in some way 
contributed to his death.  The Board notes that accrued 
benefits for additional disability of urinary incontinence 
have been granted under the provisions of 38 U.S.C.A. § 1151.  
However, the issue in the current appeal is whether the 
veteran's death in March 1994 was the result of VA medical 
and/or surgical treatment, not whether he sustained 
additional urinary incontinence related to VA treatment 
measures.

The veteran's death certificate listed the immediate cause of 
death as respiratory failure due to or as a consequence of 
pulmonary fibrosis.  The approximate interval between the 
veteran's death and the onset of pulmonary fibrosis was noted 
to have been 30 years.  At his death, the veteran was 81 
years of age.

An autopsy revealed that the veteran had had advanced 
pulmonary fibrosis compatible with end-stage interstitial 
pneumonitis.

The evidence of record includes VA inpatient and outpatient 
treatment records dated from January 1986 until the veteran's 
death in March 1994.  The evidence of record also includes 
private treatment records.  The medical records show: a 
prostatectomy in January 1986 for prostate cancer, followed 
by radiation therapy in April and May 1986; a diagnosis of 
arteriosclerotic heart disease in December 1988;
implantation of an artificial urinary sphincter in June 1991 
at a VA Medical Center, which had to be removed after an 
infection developed; VA hospitalization of the veteran in 
February 1993 for complaints of shortness of breath and easy 
fatigability diagnosed as chronic obstructive lung disease; a 
finding of end-stage lung disease by a private physician in 
February 1994; and the veteran's death at his residence in 
March 1994 from lung disease.

The veteran's voluminous VA and private medical records are 
entirely negative for any finding or opinion that VA surgical 
or medical treatment in any way contributed to his death or 
hastened his death.  Despite having had an opportunity over a 
period of years to attempt to obtain and submit a medical 
opinion in support of her claim, the appellant has not done 
so.  She has stated her personal belief that VA treatment 
should have been better than it was and could have prevented 
the veteran's death.  However, as a layperson, the appellant 
is not qualified to offer an opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Her statements and testimony in that regard thus 
have no probative value.  

The issue of whether an individual's death was related to 
medical or surgical treatment is a medical issue on which the 
only evidence with probative value is competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (66 Fed. Reg. 45630, 
August 29, 2001).  In the instant case, there is absolutely 
no competent medical evidence whatsoever that the veteran's 
death resulted from VA treatment.  For that reason, the Board 
must conclude that the preponderance of the evidence is 
against the claim under 38 U.S.C.A. § 1151 for compensation 
for the veteran's death and the claim must be denied.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Entitlement to compensation for the death of the veteran 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001) is denied.


		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

